                 Case 2:20-cr-00065-JAM Document 11 Filed 05/27/20 Page 1 of 7

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TANYA B. SYED
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                               CASE NO. 2:20-CR-00065-JAM
11
                                    Plaintiff,               STIPULATION AND JOINT REQUEST FOR
12                                                           PROTECTIVE ORDER; PROTECTIVE ORDER
                             v.
13
     DEBORAH ORREY,
14
                                   Defendant.
15

16
                                                 I.    STIPULATION
17
            1.      Plaintiff United States of America (“government”), by and through its counsel of record,
18
     and defendant Deborah Orrey (“defendant”), by and through their respective counsel of record
19
     (collectively, the “parties”), for the reasons set forth below, hereby stipulate, agree, and jointly request
20
     that the Court enter a Protective Order in this case restricting the use and dissemination of certain
21
     materials containing personal identifying information (“PII”) of real persons and other confidential
22
     information of victims, witnesses, and third parties.
23
            2.      On April 15, 2020, the government filed an Information charging the defendant with
24
     various offenses making and subscribing a false tax return and aiding or assisting in the preparation or
25
     presentation of a false or fraudulent tax return. Docket 1.
26
            3.      As part of its investigation in the above-captioned case, the government is in possession
27
     of materials relating to the charges against the defendant, including tax information, tax records, and
28


      STIPULATION AND PROTECTIVE ORDER                       1
30
                 Case 2:20-cr-00065-JAM Document 11 Filed 05/27/20 Page 2 of 7

 1 other documents, that contain PII and other confidential information or real persons, including, among

 2 other things, personal names, addresses, Social Security numbers, and dates of birth. These real persons

 3 are victims, witnesses, or third parties to this case.

 4          4.      The government seeks to provide these materials to counsel for the defendant. Some of

 5 the materials may exceed the scope of the government’s discovery obligations and will be produced to

 6 promote a prompt and just resolution or trial of the case.

 7          5.      The purpose of the proposed Protective Order is to prevent the unauthorized

 8 dissemination, distribution, or use of materials containing the PII of others. If this information is

 9 disclosed without protective measures it will risk the privacy and security of the people to whom the

10 information relates. The information could itself be used to further criminal activity if improperly

11 disclosed or used. The United States has ongoing statutory and ethical obligations to protect the alleged

12 victims.

13          6.      Due to the nature of the charges and the alleged conduct in this case, PII makes up a

14 significant part of the discovery materials. The large quantity of privacy-protected information would

15 be difficult or time-consuming to redact. Further, if the government were to attempt to redact all this

16 information, the defense would receive a set of discovery that would be confusing and difficult to

17 understand, and could inhibit prompt and just resolution of the case or preparation for trial.

18          7.      Accordingly, the parties jointly request a Protective Order that will permit the

19 government to produce discovery that is unredacted, but preserves the privacy and security of alleged

20 victims, witness, and third parties. The parties agree that the following conditions, if ordered by the

21 Court in the proposed Protective Order, will serve the government’s interest in maintaining the privacy

22 and security of victims and third parties, while permitting the Defense Team to understand and make use

23 of the discovery produced by the United States.

24          8.      This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of

25 Criminal Procedure, Local Rule 141.1, and its general supervisory authority.

26                               II.      PROPOSED PROTECTIVE ORDER
27          A.      Protected Materials
28          9.      This Order pertains to all discovery provided or made available to defense counsel in this


      STIPULATION AND PROTECTIVE ORDER                      2
30
                 Case 2:20-cr-00065-JAM Document 11 Filed 05/27/20 Page 3 of 7

 1 case (hereafter, collectively “Protected Materials”), with the exception of the defendant’s own tax

 2 records, identified at Bates 1-213 and already produced to defense counsel.

 3          10.     For purposes of the Protective Order, the term “Personal Identifying Information” (“PII”)

 4 includes any information within the definition of a “means of identification” under 18 U.S.C. §

 5 1028(d)(7) or any information within the definition of an “access device” under 18 U.S.C. § 1029(e)(1).

 6          11.     To the extent that notes are made that memorialize, in whole or in part, the PII in any

 7 Protected Materials, or to the extent that copies are made for authorized use by members of the Defense

 8 Team, such notes, copies, or reproductions become Protected Materials, subject to the Protective Order

 9 and must be handled in accordance with the terms of the Protective Order.

10          B.      Defense Team
11          12.     For purposes of this Order, the term “Defense Counsel” refers to the defendant’s counsel

12 of record.

13          13.     For purposes of this Order, the term “Defense Team” refers to (1) the defendant’s counsel

14 of record, (2) other attorneys at defense counsel’s organization who may be consulted regarding case

15 strategy in the above-captioned matter, (3) defense investigators who are assisting defense counsel with

16 this case, (4) retained experts or potential experts, and (5) paralegals, legal assistants, and other support

17 staff to defendant’s counsel of record providing assistance on this case. The term “Defense Team” does

18 not include defendant, the defendant’s family, or other associates of the defendant.

19          14.     Defense Counsel must provide a copy of this Order to all members of the Defense Team

20 and confirm their acknowledgement that they are bound and will abide by the terms and conditions of

21 this Protective Order prior to providing any Protected Materials to the members of the Defense Team.

22          C.      Disclosure of Protected Materials
23          15.     The Defense Team shall not permit anyone other than the Defense Team to have

24 possession of unredacted Protected Materials, including the defendant themselves.

25          16.     No person or party shall use any Protected Materials or information derived from

26 Protected Materials produced in this action for any purpose other than use in the above-captioned case.
27 All Protected Materials shall be used solely for the purpose of conducting and preparing for pre-trial,

28 post-trial, and appellate proceedings (both direct and collateral) and in this criminal action for no other


       STIPULATION AND PROTECTIVE ORDER                   3
30
              Case 2:20-cr-00065-JAM Document 11 Filed 05/27/20 Page 4 of 7

 1 purposes whatsoever, and shall not be used for the economic or other benefit of the defendant, or any

 2 third party. Protected Materials may be disclosed only to the categories of persons and under the

 3 conditions described in this Order.

 4          17.     Defendant may review unredacted Protected Materials in this case only in the presence of

 5 a member of the Defense Team. Defendant may not copy, keep, maintain, or otherwise possess any of

 6 such unredacted Protected Materials at any time. Defendant must return any unredacted Protected

 7 Materials to the Defense Team at the conclusion of any meeting at which defendant reviews the

 8 Protected Materials. Defendant may not take any unredacted Protected Materials out of the room in

 9 which they are meeting with the Defense Team. Defendant may not write down or memorialize any PII

10 contained in the Protected Materials. At the conclusion of any meeting with defendant, the member of

11 the Defense Team present shall take with him or her all unredacted Protected Materials. At no time,

12 under any circumstances, will any unredacted Protected Materials be left in the possession, custody, or

13 control of the defendant, whether or not he or she is incarcerated, except as provided below in

14 Paragraphs 18 and 29.

15          18.     If, during the pendency of the case, defendant requests a copy of the Protected Materials

16 from Defense Counsel, Defense Counsel may provide a copy of the Protected Materials to the defendant

17 provided that Defense Counsel ensures that all PII contained in the Protected Materials is fully redacted.

18          19.     The Defense Team may review Protected Materials with a witness or potential witness in

19 this case, including the defendant, subject to the requirement above that a member of the Defense Team

20 must be present if Protected Materials are being shown to any witness or the defendant. Before being

21 shown any portion of the Protected Materials, however, any witness or potential witness must be

22 informed of the existence of the Protective Order and given a copy of the Protective Order. No witness

23 or potential witness may retain Protected Materials, or any copy thereof, after his or her review of those

24 materials with the Defense Team is complete.

25          20.     This Order does not limit employees of the United States Attorney’s Office for the

26 Eastern District of California from disclosing the Protected Materials to members of the United States
27 Attorney’s Office, law enforcement agencies, the Court, and defense.

28          21.     Defense Counsel shall advise the United States with reasonable notice of any subpoenas,


      STIPULATION AND PROTECTIVE ORDER                   4
30
                 Case 2:20-cr-00065-JAM Document 11 Filed 05/27/20 Page 5 of 7

 1 document requests, or claims for access to the Protected Materials by third parties if Defense Counsel is

 2 considering disseminating any of the Protected Materials to a third party, in order that the United States

 3 may take action to resist or comply with such demands as it may deem appropriate.

 4          D.       Ensuring Security of Protected Materials
 5          22.      The Defense Team shall maintain the Protected Materials safely and securely, and shall

 6 exercise reasonable care in ensuring the security and confidentiality of the Protected Materials by storing

 7 the Protected Materials in a secure place.

 8          23.      A copy of the Protective Order must be stored with the discovery, in paper form and

 9 electronically.

10          24.      To the extent that Protected Materials, or any copies or reproductions thereof, are stored

11 electronically, the Protected Materials will be stored on a password-protected or encrypted storage

12 medium, including a password-protected computer, or device. Encryption keys must be stored securely

13 and not written on the storage media that they unlock.

14          25.      If a member of the Defense Team makes, or causes to be made, any further copies of any

15 of the Protected Materials, Defense Counsel will ensure that the following notation is written, stamped

16 or inscribed on whatever folder, container, or media contains the copies: “PROTECTED MATERIALS-

17 SUBJECT TO PROTECTIVE ORDER.” For example, if Defense Counsel makes a copy of a disc or

18 physical file containing Protected Materials, the duplicate disc or file must be encrypted and marked

19 with the above notation.

20          E.       Filings
21          26.      In the event that a party needs to file Protected Materials containing PII, or materials

22 otherwise identified as containing confidential information of victims, witnesses, or third parties with

23 the Court, or disclose PII in court filings, the filing should be made under seal as provided for by the

24 local rules. If the Court rejects the request to file such information under seal, the party seeking to file

25 such information shall provide advance written notice to the other party to afford such party an

26 opportunity to object or otherwise respond to such intention. If the other party does not object to the
27 proposed filing, the party seeking to file such information shall redact the PII or confidential materials

28 and make all reasonable attempts to limit the divulging of PII or confidential materials.


       STIPULATION AND PROTECTIVE ORDER                    5
30
                 Case 2:20-cr-00065-JAM Document 11 Filed 05/27/20 Page 6 of 7

 1          F.      Conclusion of Prosecution

 2          27.     The provisions of this Order shall not terminate at the conclusion of this prosecution. All

 3 Protected Materials subject to the Protective Order maintained in the Defense Team’s files shall remain

 4 subject to the Protective Order unless and until such Order is modified by the Court.

 5          28.     Upon final disposition of the case, including exhaustion of direct and collateral appellate

 6 proceedings, Defense Counsel shall return the Protected Materials to the government, or certify in

 7 writing that the Protected Materials have been destroyed. If any Protected Materials are used as defense

 8 exhibits, they shall be maintained with government exhibits so long as those are required to be

 9 maintained.

10          29.     If, upon final disposition of the case, defendant requests a copy of the Protected Materials

11 from Defense Counsel, Defense Counsel may provide a copy of the Protected Materials to the defendant

12 provided that Defense Counsel ensures that all PII contained in the Protected Materials is fully redacted

13 and the copy bears the inscription as described in Paragraph 25. If Defense Counsel provides a redacted

14 copy to defendant subject to the above conditions, Defense Counsel or a member of the Defense Team

15 must contemporaneously attest in writing that it has fully redacted PII from the Protected Materials and

16 complied with this Order. This written certification need not be disclosed or produced to the United

17 States unless ordered by the Court.

18          G.      Termination or Substitution of Counsel

19          30.     In the event that there is a substitution of counsel prior to final disposition of the case,

20 new counsel of record must join this Protective Order before any Protected Materials may be transferred

21 from the undersigned defense counsel to the new defense counsel. New defense counsel then will

22 become Defense Counsel for purposes of this Protective Order, and become Defense Team’s custodian

23 of materials, and shall then become responsible, upon the conclusion of appellate and post-conviction

24 proceedings, for complying with the provisions set forth in Paragraph 29 above. All members of the

25 Defense Team, whether current or past counsel, are at all times subject to the Protective Order and are

26 not relieved by termination of representation or conclusion of the prosecution.
27          H.      Modification of Order

28          31.     Nothing in this Order shall prevent any party from seeking modification to the Order or


      STIPULATION AND PROTECTIVE ORDER                     6
30
                 Case 2:20-cr-00065-JAM Document 11 Filed 05/27/20 Page 7 of 7

 1 from objecting to discovery it otherwise believes to be improper. Nothing in this Order shall prevent any

 2 party from seeking a more restrictive protective order with regard to particular discovery items.

 3          I.      Violation of Order
 4          32.     Any person who willfully violates this Order may be held in contempt of court and

 5 maybe subject to monetary of other sanctions as deemed appropriate by the Court. This provision does

 6 not expand or narrow the Court’s contempt powers.

 7          J.      Application of Laws
 8          33.     Nothing in this Order shall be construed to affect or comment on the admissibility or

 9 discoverability of the Protected Materials.

10          34.     Nothing in this Order shall be construed to affect the application or and the parties’

11 compliance with the Federal Rules of Criminal Procedure, Local Rules, and applicable statutes.

12
      Dated: May 26, 2020                                     MCGREGOR W. SCOTT
13                                                            United States Attorney
14
                                                       By: /s/ Tanya B. Syed
15                                                         Tanya B. Syed
                                                           Assistant United States Attorney
16

17    Dated: May 26, 2020
                                                       By: /s/ Megan Hopkins
18                                                         Megan Hopkins
                                                           Counsel for Defendant
19                                                         Deborah Gwen Orrey
20
                                                 FINDINGS AND ORDER
21
            The Court having read and considered the Stipulation and Joint Request for a Protective Order,
22
     which this Court incorporates by reference in full, hereby finds that GOOD CAUSE exists to enter the
23
     above Order.
24
            IT IS SO FOUND AND ORDERED.
25
     Dated: May 27, 2020
26
27

28


      STIPULATION AND PROTECTIVE ORDER                    7
30
